DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12 recites “a second plurality of vias” in line 6.  There is no “a first plurality of vias” in the claim. To be consistent, please amend the claimed feature.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-12, 15, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 17/556,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they use different wordings for equivalent meanings. In  particular, the limitation of “a first via and a second vias” and the limitation of  “a plurality of vias” both means “at least two vias”. In other words, if a reference discloses “a plurality of vias”, the requirement of “a first via and a second vias” is met, and vice versa. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17/716,947
17/556,667
1. A multi-die electronic package, comprising: 
a first die in a first mold layer, the first die comprising interconnections; 
a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a top surface of the first mold layer to a bottom surface of the first mold layer; 
a third via and a fourth via in the first mold layer, the third via and the fourth via laterally adjacent to a second side of the first die, each of the third via and the fourth via extending from the top surface of the first mold layer to the bottom surface of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via; 

a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 
a second mold layer between and in contact with the second die and the third die, the second mold layer having an upper surface co-planar with an upper surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

6. The multi-die electronic package of claim 1, wherein the upper surface of the second mold layer is co-planar with an upper surface of the third die.

7. The multi-die electronic package of claim 1, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

8. The multi-die electronic package of claim 1, wherein the third die is co-planar with the second die.

9. The multi-die electronic package of claim 1, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.

10. The multi-die electronic package of claim 1, further comprising: a plurality of mid-level interconnects vertically beneath the first die.

11. The multi-die electronic package of claim 6, further comprising: a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist.

12. A multi-die electronic package, comprising: 
a first die in a first mold layer, the first die comprising interconnections; 

a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a first surface of the first mold layer to a second surface of the first mold layer; 
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the first surface of the first mold layer to the second surface of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via; 
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 
a second mold layer between and in contact with the second die and the third die, the second mold layer having a surface co-planar with a surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

15. The multi-die electronic package of claim 12, further comprising: a fourth die in the first mold layer, the fourth die laterally spaced apart from the first die.

17. The multi-die electronic package of claim 12, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

18. The multi-die electronic package of claim 12, wherein the third die is co-planar with the second die.

19. The multi-die electronic package of claim 12, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.

1. A multi-die electronic package, comprising: 
a first die in a first mold layer, the first die comprising interconnections; 
a first plurality of vias in the first mold layer, the first plurality of vias laterally adjacent to a first side of the first die, each of the first plurality of vias extending from a top surface   of the   first mold layer to a bottom surface of the first mold layer; 
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the top surface of the first mold layer to the bottom surface of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first plurality of vias; 

a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 
a second mold layer between and in contact with the second die and the third die, the second mold layer having an upper surface co-planar with an upper surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

2. The multi-die electronic package of claim 1, wherein the upper surface of the second mold layer is co-planar with an upper surface of the third die.

3. The multi-die electronic package of claim 1, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

4. The multi-die electronic package of claim 1, wherein the third die is co-planar with the second die.

5. The multi-die electronic package of claim 1, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.

6. The multi-die electronic package of claim 1, further comprising: a plurality of mid-level interconnects vertically beneath the first die.

7. The multi-die electronic package of claim 6, further comprising: a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist.

8. A multi-die electronic package, comprising: 
a first die in a first mold layer, the first die comprising interconnections; 


a first via in the first mold layer, the first via laterally adjacent to a first side of the first die, and the first via extending from a top surface of the first mold layer to a bottom surface of the first mold layer; 
a second via in the first mold layer, the second via laterally adjacent to a second side of the first die,              and the second via extending from the top surface of            the first mold layer to     the bottom surface         of the first mold layer; 
a second die electrically coupled to the first die, and the second die electrically coupled to the first via; 
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die; and 
a second mold layer between and in contact with the second die and the third die, the second mold layer having a surface co-planar with a surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die.

9. The multi-die electronic package of claim 8, wherein the surface of the second mold layer is co-planar with a surface of the third die.

10. The multi-die electronic package of claim 8, wherein the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die.

11. The multi-die electronic package of claim 8, wherein the third die is co-planar with the second die.

12. The multi-die electronic package of claim 8, further comprising: a fourth die between the second die and the third die, the fourth die coupled to the first die.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 12-14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhagavat et al. (U.S. Patent No 10,593,628).
Regarding to claim 1, Bhagavat teaches a multi-die electronic package, comprising:
a first die in a first mold layer, the first die comprising interconnections (Fig. 1, first die 65 in first mold layer including layers 75 and 110, the first die comprising interconnection 70);
a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a top surface of the first mold layer to a bottom surface of the first mold layer (Fig. 1, first via and a second via 80/115 in the first mold layer 75/110, the first via and the second via laterally adjacent to left of the first die, each via extending from a top surface of the first mold layer to a bottom surface of the first mold layer, please see the attached figure);
a third via and a fourth via in the first mold layer, the third via and the fourth via laterally adjacent to a second side of the first die, each of the third via and the fourth via extending from the top surface of the first mold layer to the bottom surface of the first mold layer (Fig. 1, third via and a fourth via 80/115 in the first mold layer 75/110, the second plurality of vias laterally adjacent to right of the first die, each via extending from a top surface of the first mold layer to a bottom surface of the first mold layer, please see the attached figure);
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via (Fig. 1, element 40);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Fig. 1, element 50); and
a second mold layer between and in contact with the second die and the third die (Fig. 1, element 105), the second mold layer having an upper surface co-planar with an upper surface of the second die (Fig. 1, second mold layer 105 having an upper surface co-planar with an upper surface of the second die 40), the second mold layer between the second die and the first die (Fig. 1, second mold layer 105 between the second die 40 and the first die 65), and the second mold layer between the third die and the first die (Fig. 1, second mold layer 105 between the third die 50 and the first die 65).

    PNG
    media_image1.png
    688
    1713
    media_image1.png
    Greyscale

Regarding to claim 2, Bhagavat teaches the first die is in direct contact with the first mold layer (Fig. 1).
Regarding to claim 3, Bhagavat teaches each of the first via, the second via, the third via and the fourth via is in direct contact with the first mold layer (Fig. 1).
Regarding to claim 6, Bhagavat teaches the upper surface of the second mold layer is co-planar with an upper surface of the third die (Fig. 10, the upper surface of the second mold layer 105 is co-planar with an upper surface of the third die 50).
Regarding to claim 7, Bhagavat teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 1, the second die 40 is electrically coupled to the third die 50 by an electrical pathway directly between the third die 50 and the second die 40, inside die 65).
Regarding to claim 8, Bhagavat teaches the third die is co-planar with the second die (Fig. 1).
Regarding to claim 10, Bhagavat teaches a plurality of mid-level interconnects vertically beneath the first die (Fig. 1, plurality of mid-level interconnects vertically beneath the first die 65 (vertically above die 65 in the figure, please view up-side down)).
Regarding to claim 12, Bhagavat teaches a multi-die electronic package, comprising:
a first die in a first mold layer, the first die comprising interconnections (Fig. 1, first die 65 in first mold layer including layers 75 and 110, the first die comprising interconnection);
a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a first surface of the first mold layer to a second surface of the first mold layer (Fig. 1, first via and a second via 80/115 in the first mold layer 75/110, the first plurality of vias laterally adjacent to left of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the first surface of the first mold layer to the second surface of the first mold layer (Fig. 1, second plurality of vias 80/115 in the first mold layer 75/110, the second plurality of vias laterally adjacent to right side of the first die, each of the first plurality of vias extending from a top surface of the first mold layer to a bottom surface of the first mold layer);
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via (Fig. 1, element 40);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Fig. 1, element 50); and
a second mold layer between and in contact with the second die and the third die (Fig. 1, second mold layer 105 between and in contact with the second die 40 and the third die 50), the second mold layer having a surface co-planar with a surface of the second die, the second mold layer between the second die and the first die, and the second mold layer between the third die and the first die (Fig. 1, the second mold layer 105 having a surface co-planar with a surface of the second die 40, the second mold layer 105 between the second die 40 and the first die 65, and the second mold layer 105 between the third die 50 and the first die 65).

    PNG
    media_image2.png
    679
    1704
    media_image2.png
    Greyscale

Regarding to claim 13, Bhagavat teaches the first die is in direct contact with the first mold layer (Fig. 1).
Regarding to claim 14, Bhagavat teaches each of the first via, the second via, the third via and the fourth via is in direct contact with the first mold layer (Fig. 1).
Regarding to claim 17, Bhagavat teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 1, the second die 40 is electrically coupled to the third die 50 by an electrical pathway directly between the third die 50 and the second die 40, inside die 65).
Regarding to claim 18, Bhagavat teaches the third die is co-planar with the second die (Fig. 1, the third die 50 is co-planar with the second die 40).
Regarding to claim 20, Bhagavat teaches a plurality of mid-level interconnects proximate a surface of the first die opposite the second die and the third die (Fig. 1).
Claims 1-3, 6-8, 10-14, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent No 11,088,124).
Regarding to claim 1, Chen teaches a multi-die electronic package, comprising:
a first die (Fig. 1J, element 300) in a first mold layer (Fig. 1J, element 400), the first die comprising interconnections (Fig. 1C, element 308);
a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a top surface of the first mold layer to a bottom surface of the first mold layer (Fig. 1J, the vias 200 on left side of die 300);
a third via and a fourth via in the first mold layer, the third via and the fourth via laterally adjacent to a second side of the first die, each of the third via and the fourth via extending from the top surface of the first mold layer to the bottom surface of the first mold layer (Fig. 1J, the vias 200 on right side of die 300);
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via (Fig. 1J, element 704);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Fig. 1J, element 804); and
a second mold layer between and in contact with the second die and the third die (Fig. 1J, element 1000), the second mold layer having an upper surface co-planar with an upper surface of the second die (Fig. 1J, second mold layer 1000 having an upper surface co-planar with an upper surface of the second die 704), the second mold layer between the second die and the first die (Fig. 1J, second mold layer 1000 between the second die 704 and the first die 300), and the second mold layer between the third die and the first die (Fig. 1J, second mold layer 1000 between the third die 804 and the first die 300).
Regarding to claim 2, Chen teaches the first die is in direct contact with the first mold layer (Fig. 1J).
Regarding to claim 3, Chen teaches each of the first via, the second via, the third via and the fourth via is in direct contact with the first mold layer (Fig. 1J).
Regarding to claim 6, Chen teaches the upper surface of the second mold layer is co-planar with an upper surface of the third die (Fig. 1J, the upper surface of the second mold layer 1000 is co-planar with an upper surface of the third die 804).
Regarding to claim 7, Chen teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 1J, the second die 704 is electrically coupled to the third die 804 by an electrical pathway directly between the third die 804 and the second die 704, via bridge die 300).
Regarding to claim 8, Chen teaches the third die is co-planar with the second die (Fig. 1J).
Regarding to claim 10, Chen teaches a plurality of mid-level interconnects vertically beneath the first die (Fig. 1J).
Regarding to claim 11, Chen teaches a solder resist beneath the first die, wherein the plurality of mid-level interconnects is in the solder resist (Fig. 1J).
Regarding to claim 12, Chen teaches a multi-die electronic package, comprising:
a first die (Fig. 1J, element 300) in a first mold layer (Fig. 1J, element 400), the first die comprising interconnections (Fig. 1C, element 308);
a first via and a second via in the first mold layer, the first via and the second via laterally adjacent to a first side of the first die, each of the first via and the second via extending from a first surface of the first mold layer to a second surface of the first mold layer (Fig. 1J, the vias 200 on left side of die 300);
a second plurality of vias in the first mold layer, the second plurality of vias laterally adjacent to a second side of the first die, each of the second plurality of vias extending from the first surface of the first mold layer to the second surface of the first mold layer (Fig. 1J, the vias 200 on right side of die 300);
a second die electrically coupled to the first die, and the second die electrically coupled to the first via and the second via (Fig. 1J, element 704);
a third die electrically coupled to the first die, the third die electrically coupled to the second die by the interconnections of the first die (Fig. 1J, element 804); and
a second mold layer between and in contact with the second die and the third die (Fig. 1J, element 1000), the second mold layer having an upper surface co-planar with an upper surface of the second die (Fig. 1J, second mold layer 1000 having an upper surface co-planar with an upper surface of the second die 704), the second mold layer between the second die and the first die (Fig. 1J, second mold layer 1000 between the second die 704 and the first die 300), and the second mold layer between the third die and the first die (Fig. 1J, second mold layer 1000 between the third die 804 and the first die 300)
Regarding to claim 13, Chen teaches the first die is in direct contact with the first mold layer (Fig. 1J).
Regarding to claim 14, Chen teaches each of the first via, the second via, the third via and the fourth via is in direct contact with the first mold layer (Fig. 1J).
Regarding to claim 17, Chen teaches the second die is electrically coupled to the third die by an electrical pathway directly between the third die and the second die (Fig. 1J, the second die 704 is electrically coupled to the third die 804 by an electrical pathway directly between the third die 804 and the second die 704, via bridge die 300).
Regarding to claim 18, Chen teaches the third die is co-planar with the second die (Fig. 1J, the third die 804 is co-planar with the second die 704).
Regarding to claim 20, Chen teaches a plurality of mid-level interconnects proximate a surface of the first die opposite the second die and the third die (Fig. 1J).
Regarding to claim 21, Chen teaches a plurality of mid-level interconnects proximate a surface of the first die opposite the second die and the third die (Fig. 1J).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No 11,088,124), as applied to claim 1 above, in view of Ting et al. (U.S. Patent No 10,867,954).
Regarding to claim 4, Chen does not explicitly disclose a fourth die in the first mold layer, the fourth die laterally spaced apart from the first die. Ting teaches a fourth die in the first mold layer, the fourth die laterally spaced apart from the first die (Fig. 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Ting to configure a fourth die in the first mold layer, laterally spaced apart from the first die, in order to make the package useful for a more applications.

    PNG
    media_image3.png
    939
    1294
    media_image3.png
    Greyscale

Regarding to claim 5, Chen does not explicitly disclose a fifth die electrically coupled to the fourth. Ting teaches a fifth die electrically coupled to the fourth (Fig. 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen in view of Ting to couple a fifth die electrically to the fourth, in order to make the package useful for a more applications.
Regarding to claim 9, Chen does not explicitly disclose a fourth die between the second die and the third die, the fourth die coupled to the first die. Ting teaches a fourth die between the second die and the third die, the fourth die coupled to the first die. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Ting to configure a fourth die between the second die and the third die, the fourth die coupled to the first die, in order to make the package useful for a more applications.
Claims 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No 11,088,124), as applied to claim 12 above, in view of Ting et al. (U.S. Patent No 10,867,954).
Regarding to claim 15, Chen does not explicitly disclose a fourth die in the first mold layer, the fourth die laterally spaced apart from the first die. Ting teaches a fourth die in the first mold layer, the fourth die laterally spaced apart from the first die (Fig. 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Ting to configure a fourth die in the first mold layer, laterally spaced apart from the first die, in order to make the package useful for a more applications.
Regarding to claim 16, Chen does not explicitly disclose a fifth die electrically coupled to the fourth. Ting teaches a fifth die electrically coupled to the fourth (Fig. 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen in view of Ting to couple a fifth die electrically to the fourth, in order to make the package useful for a more applications.
Regarding to claim 19, Chen does not explicitly disclose a fourth die between the second die and the third die, the fourth die coupled to the first die. Ting teaches a fourth die between the second die and the third die, the fourth die coupled to the first die. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Ting to configure a fourth die between the second die and the third die, the fourth die coupled to the first die, in order to make the package useful for a more applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828